DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on October 26, 2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coeck et al (U.S. Patent # 9,993,976) in view of Philippi et al (U.S. Patent # 6,483,596).
	In the case of claim 1, Coeck teaches a method of calibrating an additive manufacturing system (Abstract and Column 1 Line 57 through Column 2 Line 15). The method comprised forming one or more calibration marks on a calibration surface in the form of laser markings on a calibration plate by printing/laser marking according to a calibration-CAD model (Column 8 Line 64 through Column 9 Line 38 and Column 13 Lines 32-54). The method further comprised forming a digital representation of the calibration marks/laser markings using a vision system in the form of a digital camera and then comprising the digital representation with a calibration-CAD model comprising one or more model calibration marks/laser scanner coordinates (Column 9 Lines 33-38 and Column 10 Lines 7-41).
	Coeck does not teach that having applied the a calibration adjustment to one or more CAD models based on at least in part on the comparison, the calibration adjustment configured 
	Philippi teaches a method for calibrating an additive manufacturing apparatus using calibration/reference marks on a calibration plate (Abstract) wherein the calibration was used to calibrate/adjust a virtual construction space representing the CAD data/models in order to coordinate with the apparatus in order to improve the accuracy of the formed object (Column 5 Lines 48-59 and Column 5 Line 66 through Column 6 Line 24).
	Based on the teachings of Philippi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the comparison of to calibrate/adjust the CAD models of Coeck in order to improve the accuracy of the formed object by the additive system/apparatus.
	As for claims 2-4, as was discussed previously, Coeck teaches that the calibration marks were formed by a laser/energy source on a calibration plate/sheet placed in the additive manufacturing machine/system.
	As for claims 5 and 7, Coeck teaches that a plurality of calibration marks/laser spots 532  are formed respective to a plurality of registration points/reference markings 502-510 and 512-520 (Column 8 Lines 26 through Column 9 Line 32 and Figure 5B).
	As for claim 6, as was discussed previously, the method of Coeck comprised obtaining the digital representation of the calibration marks using a vision system/digital camera.
	As for claims 8-10, Coeck teaches that the calibration/laser markings were dots/geometric shapes or patterns/contours in the form of spots, lines and crosses (Column 8 Lines 64-66, Column 9 Lines 39-47 and Figures 5B-D).
.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Coeck et al in view of Philippi et al as applied to claim 1 above, and further in view of Heide et al (U.S. Patent # 7,403,833).
	The teachings of Coeck in view of Philippi as they apply to claim 1 have been discussed previously and are incorporated herein.
	In the case of claims 14-16, though Coeck in view of Philippi teach having adjusted the CAD models neither specifically teach that the adjustment comprised transforming a portion of the CAD model.
	Heide teaches a process for optimizing a computer-aided design (CAD) model of a three-dimensional object based on one or more criteria including rapid manufacturing parameters (Abstract and Column 3 Lines 46-58). Heide teaches that the transformation (Column 15 Lines 14-26) includes smoothing (Column 15 Line 55 through Column 16 Line 7), forming extensions/increasing part strength (Column 16 Lines 9-18) and scaling by reducing footprint size/vertical heights (Column 16 Lines 19-39).
	Based on the teachings of Heide, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have transformed the CAD model of Coeck in view of Philippi as taught by Heide in order to optimize the spatial orientation of the CAD model.

Conclusion
	Claims 1 through 16 have been rejected. Claims 17 through 20 are withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.